DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.
Response to Amendment
The amendment filed September 13, 2021 has been entered. Claim 1-7, 9-15, 20-26 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed January 29, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7, 9-15, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Noice (US 2003/0163087) in view of Wong (US 2012/0022621).
Regarding 1, Noice discloses a self-heated intravenous apparatus (2 and 3, Fig 1) comprising an intravenous tube (2, Fig 1) with a tube wall (see outer wall of tube, Fig 1); and a heat generation layer (10, Fig 1) on the tube wall configured to perform an exothermic reaction activated by oxygen and/or water for heating an infusion liquid conducted in the intravenous tube (Para 0007; Para 0015).
Noice does not explicitly disclose that the heat generation layer is coated onto the tube wall and a heat insulating layer coated onto and around the heat generation layer and configured for stopping heat dissipation from the heat generation layer to the ambience and for permitting the transport of oxygen and/or water to the heat generation layer.
Wong teaches an apparatus a wall (28, Fig 3); a heat generation layer (24, Fig 3) coated on the tube wall (Para 0092; coated using an adhesive 22) configured to perform an exothermic reaction activated by oxygen and/or water for heating (Para 0067, lines 10-12); and a heat insulating layer (20, Fig 3) coated onto the heat generation layer (Para 0092; coated using an adhesive 22) and configured for stopping heat dissipation from the heat generation layer to the ambience and for permitting the transport of oxygen and/or water to the heat generation layer (Para 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the heat generation layer disclosed by Noice with the coated heat generation layer comprising a heat insulating layer coated onto it as taught by Wong in order to have an apparatus that can provide sustained heat for periods from about one hour to twenty-four hours (Para 0004).

Regarding 3, the modified invention of Noice and Wong discloses the barrier (17, Fig 3 -Noice) is configured to be opened to activate the exothermic reaction of the heat generation layer (10, Fig 1 – Noice modified by Wong to be coated onto the intravenous tube) (Para 0020 -Noice).
Regarding 4, the modified invention of Noice and Wong discloses the barrier (17, Fig 3 -Noice) comprises a hermetically sealed bag containing the intravenous tube (2, Fig 1 –Noice) with the heat generation layer (10, Fig 1 – Noice modified by Wong to be coated onto the intravenous tube) (Para 0020 –Noice) (Since the modified invention would have the heat generation layer coated on the intravenous tube, the intravenous tube would be contained within the hermetically sealed bag to prevent activation).
Regarding 5, the modified invention of Noice and Wong discloses the heat generation layer (10, Fig 1 – Noice modified by Wong to be coated onto the intravenous tube) is configured to be activated by opening the hermetically sealed bag (17, Fig 3 -Noice) and by bringing the heat generation layer in contact with oxygen and/or water from ambient air (Para 0020 –Noice).
Regarding 7, the modified invention of Noice and Wong discloses the heat generation layer (10, Fig 1 – Noice modified by Wong to be coated onto the intravenous tube) is configured such that the exothermic reaction is activated by oxygen and/or water from ambient air (Para 0020 -Noice).
Regarding 9, the modified invention of Noice and Wong discloses the tube wall of the intravenous tube (2, Fig 1 –Noice) is made of flexible material (Para 0014 -Noice; the tube is used with a roller clamp and thus must be flexible).

Regarding 11, Noice discloses a method to manufacture a self-heated intravenous apparatus (2 and 3, Fig 1) comprising the steps: providing an intravenous tube (2, Fig 1) with an outer wall (see outer wall of tube, Fig 1); having a heat generation layer (10, Fig 1) on the outer wall, wherein the heat generation layer is configured to perform an exothermic reaction activated by oxygen and/or water for heating an infusion liquid conducted in the intravenous tube (Para 0007; Para 0015). 
Noice does not explicitly disclose that the heat generation layer is coated onto the tube wall and coating a heat insulating layer onto and around the heat generation layer and configured for stopping heat dissipation from the heat generation layer to the ambience and for permitting the transport of oxygen and/or water to the heat generation layer.
Wong teaches an apparatus a wall (28, Fig 3); coating a heat generation layer (24, Fig 3) on the tube wall (Para 0092; coated using an adhesive 22) configured to perform an exothermic reaction activated by oxygen and/or water for heating (Para 0067, lines 10-12); and coating a heat insulating layer (20, Fig 3) onto the heat generation layer (Para 0092; coated using an adhesive 22) and configured for stopping heat dissipation from the heat generation layer to the ambience and for permitting the transport of oxygen and/or water to the heat generation layer (Para 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the heat generation layer disclosed by Noice with the coated heat generation layer comprising a heat insulating layer coated onto it as taught by Wong in order to have an 
Regarding 12, the modified invention of Noice and Wong discloses a step of providing a barrier (17, Fig 3 -Noice) to avoid activation of the exothermic reaction of the heat generation layer (10, Fig 1 – Noice modified by Wong to be coated onto the intravenous tube) by oxygen and/or water (Para 0018; Para 0020 -Noice).
Regarding 13, the modified invention of Noice and Wong discloses the step of providing a barrier (17, Fig 3 -Noice) comprises to put the intravenous tube (2, Fig 1 –Noice) with the heat generation layer (10, Fig 1 – Noice modified by Wong to be coated onto the intravenous tube) in a hermetically sealed bag, whose content of air and/or water is low enough for not activating the exothermic reaction of the heat generation layer (Para 0020 –Noice) (Since the modified invention would have the heat generation layer coated on the intravenous tube, the intravenous tube would be contained within the hermetically sealed bag to prevent activation).
Regarding 14, Noice discloses a method for preparing an intravenous therapy, comprising the following steps: opening an hermetically sealed bag (17, Fig 3) containing a heat generation layer (10, Fig 1) so that oxygen and/or water of ambient air contacts the heat generation154711.00101/116868076v.1Application No.: Not Yet Assigned5 Docket No.: 154711.00101Amendment dated January 23, 2019First Preliminary Amendment layer and activates an exothermic reaction of the heat generation layer for heating an infusion liquid conducted through the intravenous tube (Para 0007; Para 0015). 
Noice does not explicitly disclose that the hermetically sealed bag contains an intravenous tube with a heat generation layer coated on its outer wall and a heat insulation layer permeable to oxygen and water coated onto the heat generation layer. 
Wong teaches an apparatus a wall (28, Fig 3); coating a heat generation layer (24, Fig 3) on the tube wall (Para 0092; coated using an adhesive 22) configured to perform an exothermic reaction activated by oxygen and/or water for heating (Para 0067, lines 10-12); and coating a heat insulating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the heat generation layer disclosed by Noice with the coated heat generation layer comprising a heat insulating layer coated onto it as taught by Wong in order to have an intravenous tube comprising a heat generation later and an insolation layer sealed in a bag that can provide sustained heat for periods from about one hour to twenty-four hours when activated (Para 0004).
Regarding 15, the modified invention of Noice and Wong discloses the barrier (17, Fig 3 -Noice) is configured to be opened to activate the exothermic reaction of the heat generation layer (10, Fig 1 – Noice modified by Wong to be coated onto the intravenous tube) such that the exothermic reaction is activated by oxygen and/or water from ambient air (Para 0018; Para 0020 -Noice).
Regarding 20, the modified invention of Noice and Wong discloses the tube wall of the intravenous tube (2, Fig 1 –Noice) is made of flexible material (Para 0014 -Noice; the tube is used with a roller clamp and thus must be flexible) and the self-heated intravenous apparatus comprises an inlet element (opening of tube connected to infusion bag 4 -Noice) at one end of the intravenous tube to be connected to an infusion bag (4, Fig 1 -Noice) and an outlet element (opening of tube connected to the access device -Noice) at another end of the intravenous tube to be connected to an intravenous access device (8, Fig -Noice).
Regarding claim 25, the modified invention of Noice and Wong discloses the heat insulating layer (20, Fig 3 -Wong) coated onto the heat generating layer (10, Fig 1 – Noice modified by Wong to be coated onto the intravenous tube) has holes or pores for allowing air, oxygen and/or water to be transported through the heat insulating layer (Para 0067, lines 6-16).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Noice (US 2003/0163087) in view of Wong (US 2012/0022621) and further in view of in view of Grossman (US 3255880).
Regarding 6, the modified invention of Noice and Wong discloses the barrier (17, Fig 3 -Noice) comprises a barrier layer attached around the intravenous tube (2, Fig 1 –Noice) for blocking the contact of the heat generation layer (10, Fig 1 – Noice modified by Wong to be coated onto the intravenous tube) with ambient air, oxygen and/or water (Para 0020 –Noice) (Since the modified invention would have the heat generation layer coated on the intravenous tube, the intravenous tube would be contained within the hermetically sealed bag to prevent activation), however, Noice is silent regarding the barrier layer being adhesive. 
Grossman teaches an adhesive barrier layer (“adhesive connection”) attached around the intravenous tube (12, Fig 1) for blocking the contact with ambient air, oxygen and/or water (Col 2, lines 33-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier to be attached around the intravenous tube by an adhesive barrier layer as taught by Grossman in order to have a barrier that cannot be resealed after the bond has been broken so as to be tamper-proof (Col 2, lines 51-63).
Claims 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Noice (US 2003/0163087) in view of Wong (US 2012/0022621) and further in view Magnusson (US 2002/0045857).
Regarding claim 21, the modified invention of Noice and Wong discloses all of the elements of the invention as discussed above, however, is silent regarding the heat generation layer is coated along at least 70% of the length of the intravenous tube.
Magnusson teaches an intravenous tube compassing a heat insulating layer (3, Fig 1) on the tube (Para 0011, lines 6-9) configured for stopping heat dissipation from the tube to the ambience (Para 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat insulation layer disclosed by Noice and Wong to be along at least 70% of the length of the intravenous tube as taught by Magnusson in order to have an apparatus that can maintain the temperature of the infusion fluid until the fluid is injected in to the patient thereby reducing discomfort (Para 0003- 0004).
Regarding claim 22, the modified invention of Noice and Wong discloses all of the elements of the invention as discussed above, however, is silent regarding the heat generation layer is coated along at least 80% of the length of the intravenous tube.
Magnusson teaches an intravenous tube compassing a heat insulating layer (3, Fig 1) on the tube (Para 0011, lines 6-9) configured for stopping heat dissipation from the tube to the ambience (Para 0005) and for transporting oxygen to the tube (Para 0012; fabric is able to breathe), wherein the heat generation layer along at least 80% of the length of the intravenous tube (Para 0011, lines 6-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat insulation layer disclosed by Noice and Wong to be along at least 80% of the length of the intravenous tube as taught by Magnusson in order to have an apparatus that can maintain the temperature of the infusion fluid until the fluid is injected in to the patient thereby reducing discomfort (Para 0003- 0004).
Regarding claim 23, the modified invention of Noice and Wong discloses all of the elements of the invention as discussed above, however, is silent regarding the heat generation layer is coated along at least 90% of the length of the intravenous tube.
Magnusson teaches an intravenous tube compassing a heat insulating layer (3, Fig 1) on the tube (Para 0011, lines 6-9) configured for stopping heat dissipation from the tube to the ambience (Para 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat insulation layer disclosed by Noice and Wong to be along at least 90% of the length of the intravenous tube as taught by Magnusson in order to have an apparatus that can maintain the temperature of the infusion fluid until the fluid is injected in to the patient thereby reducing discomfort (Para 0003- 0004).
Regarding claim 24, the modified invention of Noice and Wong discloses all of the elements of the invention as discussed above, however, is silent regarding the heat generation layer is coated along 100% of the length of the intravenous tube.
Magnusson teaches an intravenous tube compassing a heat insulating layer (3, Fig 1) on the tube (Para 0011, lines 6-9) configured for stopping heat dissipation from the tube to the ambience (Para 0005) and for transporting oxygen to the tube (Para 0012; fabric is able to breathe), wherein the heat generation layer along 100% of the length of the intravenous tube (Para 0011, lines 6-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat insulation layer disclosed by Noice and Wong to be along 100% of the length of the intravenous tube as taught by Magnusson in order to have an apparatus that can maintain the temperature of the infusion fluid until the fluid is injected in to the patient thereby reducing discomfort (Para 0003- 0004).
Regarding claim 26, Noice discloses a self-heated intravenous apparatus (2 and 3, Fig 1) comprising an intravenous tube (2, Fig 1) with a tube wall (see outer wall of tube, Fig 1); and a heat generation layer (10, Fig 1) on the tube wall configured to perform an exothermic reaction activated by oxygen and/or water for heating an infusion liquid conducted in the intravenous tube (Para 0007; Para 
Noice does not explicitly disclose that the heat generation layer is coated onto the tube wall and a heat insulating layer coated onto and around the heat generation layer and configured for stopping heat dissipation from the heat generation layer to the ambience and for permitting the transport of oxygen and/or water to the heat generation layer.
Wong teaches an apparatus a wall (28, Fig 3); a heat generation layer (24, Fig 3) coated on the tube wall (Para 0092; coated using an adhesive 22) configured to perform an exothermic reaction activated by oxygen and/or water for heating (Para 0067, lines 10-12); and a heat insulating layer (20, Fig 3) coated onto the heat generation layer (Para 0092; coated using an adhesive 22) and configured for stopping heat dissipation from the heat generation layer to the ambience and for permitting the transport of oxygen and/or water to the heat generation layer (Para 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the heat generation layer disclosed by Noice with the coated heat generation layer comprising a heat insulating layer coated onto it as taught by Wong in order to have an apparatus that can provide sustained heat for periods from about one hour to twenty-four hours (Para 0004).
Response to Arguments
Applicant's arguments regarding the combination of Noice and Magnusson failing to teach the insulation layer permitting the transport of oxygen and/or water have been fully considered but are moot in view of the current rejection that relies on Wong to teach the coated insulation layer.
Applicant’s argument regarding Noice teaching away from a coated heating layer have been fully considered but are not persuasive. Examiner asserts that Noice’s disclosure does not constitute a teaching away because it does not specifically criticize, discredit, or otherwise discourage a coated 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783     
/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783